DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-6; prior art fails to disclose or suggest, inter alia, a power factor converter, comprising: a first output capacitor coupled to a second output capacitor, and wherein an artificial neutral is defined between the first output capacitor and the second output capacitor; and each phase includes: a current regulation circuit configured to receive an output of the corresponding voltage measurement circuit included in a corresponding phase; a comparator configured to compare an output of the corresponding current regulation circuit included in a corresponding phase the input voltage to the current in the corresponding boost coil in a corresponding phase; and a plurality of transistors driven by an output of the corresponding comparator in a corresponding phase, wherein the boost coil in each phase is coupled to a first transistor and a second transistor of the corresponding plurality of transistors in a corresponding phase, and the first transistor of each phase is coupled 
Claims 11-16; prior art fails to disclose or suggest, inter alia, a device, comprising: a power supply including a multi-phase power factor converter comprising a first output capacitor coupled to a second output capacitor, and wherein an artificial neutral is defined between the first output capacitor and the second output capacitor, each phase of the multi-phase power factor converter including: a current regulation circuit configured to receive an output of the corresponding voltage measurement circuit included in a corresponding phase; a comparator configured to compare an output of the corresponding current regulation circuit included in a corresponding phase the input voltage to the current in the corresponding boost coil included in a corresponding phase; and a plurality of transistors driven by an output of the corresponding comparator included in a corresponding phase, wherein the boost coil in each phase is coupled to a first transistor and a second transistor of the corresponding plurality of transistors included in a corresponding phase, and the first transistor of each phase is coupled to the corresponding second transistor included in a corresponding phase, wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-








/GARY L LAXTON/Primary Examiner, Art Unit 2896                              1/15/2022